DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed May 20, 2022.   Claims 3 and 12 have been canceled without prejudice. Claims 1, 2, 4-11 and 13-17 are pending and an action on the merits is as follows.	
Rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-11 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 include limitations pertaining to “validating/validation of the access request”.  However applicants’ originally filed disclosure does not properly describe the access request to be validated.  A user device is validated in order to request service, prior to requesting access.  See applicants’ specification page 9 paragraph [0052].  The system further recognizes the access request to be generated from a previously-validated device.  See applicants’ specification page 14 paragraph [0073].  The only validation described in applicants’ specification is in reference to a service request.  Applicants’ specification is silent as to validating the access request.  Therefore these limitations are considered new matter.
Claims 2, 4-9, 11 and 13-17 depend from claims 1 or 10 and therefore inherit all claimed limitations.  These claims then also include the limitations considered as new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8-11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura (US 2012/0228065 A1) in view of Puskala et al. (US 7,552,800 B2) further in view of Berryhill (US 9,957,132 B2).
Claims 1 and 10:Tokura discloses a method and controller for an elevator system comprising at least one processor and memory having instructions stored thereon that are executed by the at least one processor, where registration information (personal ID) associated with a plurality of user devices (cards) are read from a personal authentication device (13), and verification information (70) is transmitted corresponding to the registration information (page 2 paragraph [0021]-[0022]).  Therefore registration information is stored with a computing device having a processor and a memory.  The computing device receives a service request (inputted destination floor) for a service associated with an elevator system from a user device (destination floor input device 11), and the service request is validated (determines whether call registration is permitted for the destination floor) based on device information in the service request and the registration information (page 3 paragraph [0037]).  An elevator car is controlled to travel to a specific floor in accordance with the service request in response to the validation (page 3 paragraph [0040]), and an indicator is transmitted to the user device that the elevator car has arrived at the specific floor.  This reference fails to disclose an elevator car door to be controlled to be closed upon arrival of the elevator car at the specific floor, an access request to be received from the user device indicating access to the elevator car is requested, the access request to be validated based on device information in the service request and the registration information, and the elevator car door to be controlled to open upon validation of the access request from the user device.  This reference further fails to disclose an indicator to be transmitted to the user device that the elevator car has arrived at the specific floor.
However Puskala et al. teaches a method and controller for an elevator system, where an elevator car door is controlled to be closed upon arrival of an elevator car (8) at a specific floor (lobby floor), a remote sensing device (7), of the same type as used with an outdoor door (2), identifies a user to be in front of the elevator car door, and the elevator car door is controlled to open upon sensing the user (column 5 lines 1-6).  The remote sensing device (5) corresponding to the outdoor door (2) is described to receive an access request as a signal (4) from a user device (column 3 lines 44-46) representative of a user requesting access to a door, where the access request is validated based on passenger identification and associated access rights (column 3 lines 53-58).
Given the teachings of Puskala et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Tokura with providing an elevator car door to be controlled to be closed upon arrival of the elevator car at the specific floor, an access request to be received from the user device indicating access to the elevator car is requested, the access request to be validated based on device information in the service request and the registration information, and the elevator car door to be controlled to open upon validation of the access request from the user device.  Doing so would provide “an access control system of the building, [where] control of automatic doors and/or the elevator control system as well as other systems related to automation of the building can be easily integrated in the same system” as taught in Puskala et al. (column 2 lines 3-6).  These references fail to disclose an indicator to be transmitted to the user device that the elevator car has arrived at the specific floor.
However Berryhill teaches a method and controller for an elevator system, where an indicator (alert) is transmitted to a user device (mobile device 126) that an elevator car has arrived at a specific floor (base floor 316B) (column 8 lines 52-58).
Given the teachings of Berryhill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Tokura as modified by Puskala et al. with providing an indicator to be transmitted to the user device that the elevator car has arrived at the specific floor.  Doing so would “allow the user to better utilize his time (e.g., to read a newspaper, to check his e-mail, et cetera) as he waits for the elevator to arrive)” as taught in Berryhill (column 8 lines 61-63).
Claims 2, 4, 11 and 13: Tokura modified by Puskala et al. and Berryhill discloses a method and controller as stated above, where the user device is disclosed in Tokura to be included in a destination call registration device (10) (pages 1-2 paragraph [0018]), and the device information includes location of the destination call registration device (page 2 paragraph [0030]), and therefore the user device.  
Claims 5 and 14: Tokura modified by Puskala et al. and Berryhill discloses a method and controller as stated above, where information related to a destination floor is disclosed in Tokura to be received with/indicated in the request (page 3 paragraph [0037]).  The controller further controls the elevator car to move to the destination floor after receiving the access request (page 1 paragraph [0006]).
Claims 8 and 16: Tokura modified by Puskala et al. and Berryhill discloses a method and controller as stated above, where the indicator is shown in Berryhill to indicate a specific elevator has arrived (column 8 lines 52-58).
Claims 9 and 17: Tokura modified by Puskala et al. and Berryhill discloses a method and controller as stated above, where the user device is disclosed in Tokura to be included in a destination call registration device (10) (pages 1-2 paragraph [0018]), and the device information includes location of the destination call registration device (page 2 paragraph [0030]), and therefore the user device.  The service request determines which of a plurality of group controllers is associated with the user device (page 2 paragraph [0032]) and identifies a specific elevator car to be used based on the determined group controller (page 1 paragraph [0008]).  The controlled elevator car is the specific elevator car (page 1 paragraph [0007]).
Claims 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura (US 2012/0228065 A1) modified by Puskala et al. (US 7,552,800 B2) and Berryhill (US 9,957,132 B2) as applied to claims above, further in view of Chan (US 2013/0048436 A1).
Claims 6 and 15: Tokura modified by Puskala et al. and Berryhill discloses a method and controller as stated above, but fails to disclose the elevator car to be released when the access request is not received within a predetermined period of time.
However Chan teaches a method and controller for an elevator system, where an elevator car is released (car call is cancelled) when a passenger is not detected within a predetermined period of time (page 4 paragraph [0071]).
Given the teachings of Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Tokura as modified by Puskala et al. and Berryhill with providing the elevator car to be released when the access request is not received within a predetermined period of time.  Doing so would provide an alternative which “gives the lowest cost value” (page 2 paragraph [0023]) by determining that a “serving elevator is no longer demanded” as taught in Chan (page 1 paragraph [0005]).
Claim 7: Tokura modified by Puskala et al., Berryhill and Chan discloses a method as stated above, where the predetermined period of time is shown in Chan to be contained within the service request (page 2 paragraph [0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             September 2, 2022